Citation Nr: 1547363	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right shoulder degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1984 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case is now under the jurisdiction of the RO in Albuquerque, New Mexico.

This matter was previously before the Board in February 2015, at which time the Board granted initial ratings of 20 percent, but not greater, for service-connected right shoulder DJD and right distal fibula fracture residuals in the right ankle.  The Veteran thereafter filed a timely appeal of the rating assigned for the Veteran's right shoulder to the United States Court of Appeals for Veterans Claims, which, pursuant to a Joint Motion for Partial Remand, vacated the Board's decision as to this issue and remanded it for action consistent with the terms of the Joint Motion in September 2015.


REMAND

With respect to the issue of entitlement to a rating in excess of 20 percent for right shoulder DJD, the parties to the September 2015 Joint Motion determined that the August 2010 VA examination on which the Board relied to assign the Veteran a 20 percent, but not higher, rating was not adequate because it did not address the extent of the Veteran's limitation of motion or functional impairment during flare-ups More specifically, the parties noted that the examiner provided no opinion as to the point in the range of motion at which the Veteran experienced impairment during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran can be provided with an appropriate examination that adequately considers whether there is additional loss of motion or functional impairment due to pain during a flare-up of his right shoulder condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of the service-connected right shoulder disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

(a) Set forth all current complaints, findings, and diagnoses pertaining to the right shoulder disability. 

(b) Provide range of motion and repetitive range of motion findings of the right shoulder, expressed in degrees. 

(c) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the right shoulder disability. 

(d) State whether the right shoulder disability is manifested by any painful flare-ups, and, if so, the frequency and duration of any flare-ups.

(e) Specify whether any flare-ups of the Veteran's right shoulder disability are accompanied by any additional limitation of motion.  Any determination of additional loss or range of motion should be described in terms of the degree of additional range of motion loss.  Specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the range of right shoulder motion is limited to midway between the side and shoulder level during periods of flare-up.

2.  Thereafter, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

